WRIGHT, Retired Appellate Judge.
Louis N. Surtes sued Travis Chapman in the Chilton County District Court. Surtes asserted claims of negligence, breach of contract, and breach of warranty. Following a bench trial, the district court entered a judgment in favor of Chapman. Surtes filed a notice of appeal to the Chilton County Circuit Court. Following oral proceedings, the trial court entered a judgment in favor of Surtes in the amount of $5,000, plus costs. Chapman filed a motion to alter, amend, or vacate the judgment or, in the alternative, for a new trial. The trial court denied Chapman’s motion.
Chapman appeals, contending that the trial court erred in denying his motion to alter, amend, or vacate the judgment or, in the alternative, for a new trial.
Our review of the denial of a Rule 59(e), Ala. R. Civ. P., motion to alter, amend, or vacate a judgment is “ ‘limited to whether the trial court abused its discretion.’” Guillot v. State, 543 So.2d 695, 696 (Ala.1989) (quoting Lockhart v. Phenix City Investment Co., 488 So.2d 1353, 1354 (Ala.1986)).
In this case, the trial court heard disputed evidence. Surtes introduced exhibits into evidence that are not in the record on appeal. The rule in Alabama is that when the record on appeal does not contain all of the evidence before the trial court, this court presumes that the evidence was sufficient to sustain the trial court’s judgment. Berryhill v. Mutual of Omaha Ins. Co., 479 So.2d 1250 (Ala.1985).
The judgment of the trial court is affirmed.
The foregoing opinion was prepared by Retired Appellate Judge L. Charles Wright while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), AIa.Code 1975.
AFFIRMED.
ROBERTSON, P.J., and YATES, CRAWLEY, and THOMPSON, JJ., concur.
MONROE, J., dissents.